Citation Nr: 1231623	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  09-37 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Subsequently, jurisdiction was transferred to the RO in Chicago, Illinois.  

The Veteran testified at a Video Conference hearing held before the undersigned in March 2011.  A transcript of the hearing has been associated with the claims file.

The Veteran's claim was remanded by the Board for additional development in March 2012.


FINDING OF FACT

A headache disorder had its onset in or is otherwise attributable to active service.


CONCLUSION OF LAW

The criteria for service connection for a headache disorder have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).








REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In the instant case, the Veteran's claim for service connection for a headache disorder is granted herein.  As such, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.  

II. Service Connection

The Veteran has claimed that his current diagnosis of a headache disorder is etiologically-related to his period of active service.  Specifically, he claims that he was hit in the head by a sidewinder missile while serving on the flight deck of an aircraft carrier, and that he has experienced headaches since that time.  The Board notes that the Veteran's Form DD-214 indicates that his military occupational specialty (MOS) was that of an Aviation Boatswains Mate and that he served aboard an Essex-class aircraft carrier.  

To establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

The United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Turning to the question of inservice disease or injury, the Board notes that the Veteran's service treatment records are silent as to a diagnosis of a chronic headache disorder.  A 3/4-inch laceration to his head was noted in March 1969.  His January 1970 separation examination did not indicate treatment for a head injury or note a diagnosis of a headache disorder.

During the Veteran's March 2011 Board hearing, he testified that he was injured in the head on two separate occasions.  The first occurred in March 1969, when he was hit in the forehead by a large fork which fell from a machine, causing him to lose his footing.  He stated that he received stitches following that incident.  The second incident involved being struck in the head by a missile, still attached to the aircraft, when he was performing his duties to secure landing aircraft aboard a ship.  Per his testimony, the plane had landed, he was running toward it, and he was not able to get out of the way in time.  He noted that he was not rendered unconscious, but he was drowsy.  He further reported that two subsequent surgeries were performed.  See Transcript, p. 5.  The Veteran testified that he suffered from headaches immediately following that incident, though he never actually reported to sick call, and the corpsman simply told him to take over-the-counter pain medication.  See Transcript, p. 6.  Letters that the Veteran authored during his period of active duty, to his grandmother, were read during the hearing, indicating that he underwent two different procedures.  See Transcript, p. 7.  The Veteran stated that he has experienced headaches, of the same type, from his period of separation to the present.  See Transcript, p. 10.

A private treatment report from March 2011 documented a normal CT of the brain.  Ventricles and sulci were within normal limits, with no midline shift or mass effect.  There was no intracranial hemorrhage or pathologic areas of decreased attenuation.  The visualize portions of the paranasal sinuses were clear.  There was no depressed skull fracture identified and soft tissues were unremarkable.  A May 2011 magnetic resonance image (MRI) of the Veteran's brain showed no evidence of an intracranial mass lesion, enhancing abnormality, recent or chronic infarction, hydrocephalus, extra-axial fluid collection, or an intra-axial hemorrhage.

Following a March 2012 Board remand, the Veteran was afforded a VA examination in conjunction with his claim in April 2012.  At that time, it was noted that the Veteran was injured during service in the left retroauricular area.  As noted in the Board hearing transcript, the Veteran did not lose consciousness following that incident, though he felt pain in that area.  The Veteran reported current complaints of throbbing head pain, localized to one side, which last from minutes to a week.  

Following a review of the Veteran's claims file, the examiner opined that the Veteran's headache disorder was at least as likely as not incurred in, or caused by, his claimed inservice injury.  The examiner stated that there was a temporal relationship from the head injury to the continued pain in the same region.  It was as likely as not that the Veteran developed complex regional pain syndrome (CRPS), given this pattern and characteristics of the pain.  It was noted that CPRS is believed to be the result of dysfunction in the central or peripheral nervous system, manifested by dramatic changes in color and temperature of the skin, intense burning pain (described by the Veteran), skin sensitivity, seating, and swelling.  The examiner added that CRPS is frequently triggered by tissue injury, and that the term describes all patients with the above symptoms but with no underlying nerve injury.

Letters purportedly authored by the Veteran during his period of service, referenced during his Board hearing and also during his VA examination, are dated April 20 and June 9, 1969.  In these letters, he states that he underwent two separate operations, though it is not clear as to the type of procedure.

Turning to lay evidence now of record, the Board notes that the Veteran is competent to report headache symptomatology from his period of service to the present.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran's reports that he has experienced headaches since separation from service may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Because headaches are essentially subjective in nature, the existence of a chronic headache disorder is generally determined by whether or not the Veteran claims to experience them.  

Lay evidence may serve as such a nexus when a lay person's observation is competent.  This is particularly true in claims involving inherent subjectivity - analogous to service connection for diminishment of the sense of hearing in conjunction with the Hensley and Ledford precedents.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993), see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Further, although lay persons are not competent to opine as to medical etiology or render medical opinions, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Barr v. Nicholson; see also Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu; Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); see Hickson (lay evidence of in- service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  In this case, although headaches were not noted in service, the Veteran's competent reports of inservice and post-service symptomatology, viewed in conjunction with the fact that his reported injuries are consistent with his duties while in service, as well as the positive VA examination report of record, satisfy these criteria in this instance.

The competent and credible reports from the Veteran, supported by medical evidence of record, also demonstrate that a headache disorder began during his period of active service, and establish a continuity of symptomatology from his reported inservice injuries to the present.  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for a headache disorder is warranted. 


ORDER

Entitlement to service connection for a headache disorder is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


